                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


KENNETH PENTIFALLO,
                Plaintiff,                       Civil Action No 2:18-cv-2024 (MCA-ESK)

       v.
                                                   ORDER GRANTING PLAINTIFF’S
                                                    APPLICATION FOR PRO BONO
DR. EVETTE POLCZYNSKI, MD., et al.,                         COUNSEL
               Defendants.



EDWARD S. KIEL, United States Magistrate Judge

       This matter comes before the Court for sua sponte reconsideration of plaintiff’s
(“Plaintiff”) application for pro bono counsel pursuant to 28 U.S.C. § 1915(d), (e)(1).
(ECF No. 7.) After considering Plaintiff’s application in light of circumstances since the
denial of the application (ECF No. 10), and for good cause appearing; and

       WHEREAS Plaintiff filed his first motion for the appointment of pro bono counsel
on February 9, 2018. (ECF No. 2.) This Court denied the motion on March 16, 2018 and
instructed the Clerk of the Court to issue a summons in connection with each USM-285
Form submitted by Plaintiff. (ECF No. 3.) The Court also ordered that the Section 1983
claim and medical negligence claim against defendant, Evette Polczynski (“Polczynski”),
could proceed, but dismissed the remaining claims asserted against the other defendant.
(Id.) On April 5, 2018, Plaintiff filed another motion for the appointment of pro bono
counsel. (ECF No. 7.) On May 11, 2018, Plaintiff received a notice from this Court
informing him that the summons to Polczynski was returned unexecuted. (ECF No. 9.);
and

      WHEREAS the Hon. Steven C. Mannion, U.S.M.J., in applying the factors set forth
in Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993), denied Plaintiff’s first motion for pro bono
counsel. Judge Mannion also noted that the Court would closely monitor the
considerations raised by Plaintiff throughout case management and further noted that the
Court may exercise its discretion to sua sponte grant pro bono counsel, in the future, if
necessary. (ECF No. 10.); and

       WHEREAS Plaintiff wrote to the Court on June 5, 2018 seeking guidance on how
to proceed in a civil action pro se (ECF No. 11), and again on July 24, 2018, inquiring as to
any deadlines set in the case for discovery (ECF No. 13). On September 22, 2018, Plaintiff
wrote to the Court concerning his inability to serve Polczynski and seeking guidance on
how to proceed. (ECF No. 14.); and

       WHEREAS the Court recognizes that civil litigants possess neither a constitutional
nor a statutory right to appointed counsel. Parham v. Johnson, 126 F.3d 454, 456–57 (3d
Cir. 1997). Nevertheless, when the need for representation outweighs the costs of pro bono
representation, district courts are granted broad discretion to request the appointment of
attorneys to represent indigent civil litigants. 28 U.S.C. § 1915(d), (e)(1).; and

        WHEREAS this Court recognizes that “volunteer lawyer time is extremely
valuable” and for that reason, “district courts should not request counsel …
indiscriminately.” Tabron, 6 F.3d at 157. Moreover, this Court must “take note of the
significant practical restraints on the district courts’ ability to appoint counsel … the lack
of funding to pay appointed counsel; and the limited supply of competent lawyers who are
willing to undertake such representation without compensation.” Id.; and

        WHEREAS the United States Court of Appeals for the Third Circuit has directed
that, when evaluating a request for the appointment of pro bono counsel, a district court
should first determine whether the plaintiff’s claim “has arguable merit in fact and law.”
Id. at 155. While Plaintiff will have to establish evidentiary support for his claims, it
appears, at this juncture, and based solely on Plaintiff’s factual allegations, that Plaintiff’s
claims may have some merit. Indeed, when granting Plaintiff’s request to proceed in forma
pauperis (ECF No. 3), the Court determined that the medical negligence claim against
Polczynski could proceed. Thus, at least after an initial screening, Plaintiff’s remaining
claim against Polczynski has sufficient arguable merit to meet Tabron’s threshold
requirement for a request for appointment of pro bono counsel; and

        WHEREAS, in instances where a plaintiff’s claims arguably have merit, a court
evaluating an application for the appointment of pro bono counsel should also consider: (1)
plaintiff’s ability to present the case; (2) the complexity of the legal issues involved; (3) the
extent of factual discovery and the plaintiff’s ability to investigate and to comply with
complex discovery rules; (4) the extent to which the case may turn on credibility
determinations; (5) whether expert testimony will be required; and (6) whether the plaintiff
can afford counsel independently. Tabron, 6 F.3d at 156.; and

       WHEREAS Judge Mannion thoroughly analyzed the Tabron factors in his October
1, 2018 Letter Order (“October 1, 2018 Order”) (ECF No. 15). In light of the
circumstances since the issuance of Judge Mannion’s Letter Order, the Court, sua sponte,
reconsiders the weighing of the Tabron factors. In that regard, the Court only narrowly
departs from Judge Mannion’s analysis as to the third prong of the analysis. The third
prong “considers the extent to which prisoners and others suffering confinement may have
trouble pursuing their claims.” The Court finds that given the present issues, this factor
now weighs in favor of appointment of counsel. Tabron, 6 F.3d at 156.; and
       WHEREAS this case began in February 2018. Since then, Plaintiff has been unable
to effectuate service on Polczynski. The United States Marshals Service has attempted to
serve Polczynski to no avail. Further, it is clear from Plaintiff’s letters (ECF Nos. 11, 13,
and 14) that, without the assistance of counsel, he will be unable to pursue his claims; and

       WHEREAS the Court finds that, on balance, the Tabron factors weigh in favor of
granting Plaintiff’s application for pro bono counsel,

       IT IS on this 20th day of December, 2019;

       ORDERED that Plaintiff’s application for pro bono counsel (ECF No. 7) is, upon
sua sponte reconsideration, GRANTED; and it is further

       ORDERED that this case is referred to the Clerk of the Court for the appointment
of an attorney from the Civil Pro Bono Panel pursuant to Appendix H of the Local Civil
Rules, Procedures Governing Appointment of Attorneys in Pro Se Civil Actions.


                                                    /s/ Edward S. Kiel
                                                   Edward S. Kiel
                                                   United States Magistrate Judge
